

Exhibit 10.3 (c)
THIRD AMENDMENT TO
THE CENTURY TELEPHONE ENTERPRISES, INC.,
NOW CENTURYTEL, INC.
SUPPLEMENTAL DOLLARS & SENSE PLAN
1998 RESTATEMENT


This Third Amendment to the Century Telephone Enterprises, Inc. (now CenturyTel,
Inc.) Supplemental Dollars & Sense Plan 1998 Restatement ("Plan") is effective
November 17, 2005.


WHEREAS, Article XIV permits the Board of Directors to amend or terminate the
Plan; and


WHEREAS, the name of the Plan needs to be changed to reflect the change of the
corporate name from Century Telephone Enterprises, Inc. to CenturyTel, Inc.; and
 
WHEREAS, at its meeting on November 17, 2005, the Board approved a
recommendation from the Compensation Committee that the Plan be amended to
reduce a Participant’s Account Balance by the amount he elected to have
transferred to the CenturyTel, Inc. Retirement Plan, if any, or by the amount he
elected to have distributed to him in 2005; and


WHEREAS, Q&A-20(a) of IRS Notice 2005-1 permits the Plan to be amended to allow
a Participant during all or part of the calendar year 2005 to terminate
participation in the Plan or cancel a deferral election without causing the Plan
to fail to conform to the provisions of Internal Revenue Code (“Code”)
§409A(a)(2), (3) or (4), provided that the amount subject to the termination or
cancellation is included in the Participant's income in the calendar year 2005;
and


WHEREAS, Proposed Treasury Regulation §1.409A-3(h)(3) permits the reduction of a
Participant's Account Balance in this Plan in connection with an increase in the
Participant's account balance in the CenturyTel, Inc. Retirement Plan and in the
CenturyTel, Inc. Dollars & Sense Plan; and


WHEREAS, in connection with the termination of the CenturyTel, Inc. Supplemental
Defined Contribution Plan ("SDC Plan"), some inactive Participants were
permitted to and did elect to transfer their account balances in that plan to
another nonqualified plan of CenturyTel, Inc., and a Transfer Account needs to
be created in this Plan to receive such transferred account balances and to
continue payments to such Participants from such Transfer Accounts; and


NOW, THEREFORE, the Plan is amended effective November 17, 2005 as follows:

I.


Delete the name "Century Telephone Enterprises, Inc." each place that it appears
in the Plan and insert in its place "CenturyTel, Inc.".


II.


Amend Section 2.02 to read as follows:


2.02 "ACCOUNT BALANCE", as of a given date, shall mean the fair market value of
a Participant's Account as determined by the Committee. In 2005, each active
Participant shall be given the right to elect to have his Account Balance
transferred to the CenturyTel, Inc. Retirement Plan (“Retirement Plan”) to the
extent permitted under the QSERP concept (i.e. to the extent possible given
discrimination limitations applicable to the Retirement Plan). Each
Participant's Account Balance shall be reduced by the amount of the liability to
such Participant which is transferred to the Retirement Plan. In 2005, under the
Code §409A transition rules, each Participant shall also be given the right to
elect to take a distribution of the portion of his Account Balance that is not
transferred to the Retirement Plan. Each Participant’s Account Balance shall be
reduced by the amount distributed to him in 2005. Each Participant's Account
Balance shall also be reduced by an amount equal to any Profit Sharing
Contribution to such Participant's Profit Sharing Account in the CenturyTel,
Inc. Dollars & Sense Plan at such time such contribution is made in 2005 and
future years.


III.


Add Section 2.18 to read as follows:


2.18 “TRANSFER ACCOUNT” means the account established under this Plan in
accordance with Section 4.01.


IV.


Add the following at the end of Section 4.01:


A Transfer Account shall be established on behalf of each former inactive
Participant in the CenturyTel, Inc. Supplemental Defined Contribution Plan ("SDC
Plan") who elected to have his account balance in that plan transferred to
another nonqualified plan of the Company. Such Transfer Account shall hold the
amount transferred from that plan to this Plan for each such inactive
Participant. Such Transfer Account shall be treated as if it were an Account
under this Plan, except that in lieu of any other earnings, the balance in each
Transfer Account shall be credited with interest at the rate equal to the 6
month Treasury bill rate adjusted each January 1, payments shall be made
directly by the Company and not by the Trustee of any Rabbi Trust, and the form
of payment shall be the form of payment the Participant elected under the SDC
Plan and not a lump sum cash payment under Section 9.01.


IN WITNESS WHEREOF, CenturyTel, Inc. has executed this Amendment on this 29th
day of December, 2005.


 
 

 
CENTURYTEL, INC.
 
 
By: /s/ R. Stewart Ewing, Jr.
R. Stewart Ewing, Jr.,
 
Executive Vice-President and
Chief Financial Officer
   

 


